PER CURIAM
The Office of Disciplinary Counsel commenced an investigation into numerous complaints of serious professional misconduct against respondent, including his conversion of client funds. Following the filing of two sets of formal charges against respondent, the parties submitted a joint *496petition for consent discipline seeking respondent's disbarment. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that John Arthur Brittain, Louisiana Bar Roll number 24035, be and he hereby is disbarred, retroactive to March 29, 2017, the date of his interim suspension. His name shall be stricken from the roll of attorneys and his license to practice law in the State of Louisiana shall be revoked.
IT IS FURTHER ORDERED that respondent shall make restitution to his clients as set forth in the petition for consent discipline.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.